Citation Nr: 0310374	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  He had subsequent service in the Army 
National Guard.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from 1992 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), 
which denied the benefits sought on appeal.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2002, the Board denied service 
connection for Morton's neuroma of the feet.  The Board also 
informed the veteran that it was undertaking additional 
development of the issues of entitlement to a compensable 
evaluation of hemorrhoids and service connection for a right 
knee disorder pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  


REMAND

During the course of the Board's review of this appeal the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 C.F.R. § 19.9(a)(2), in the manner that it 
operates in tandem with 38 C.F.R. § 20.1304 (allowing the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver) is contrary 
to the requirement in 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Moreover, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board "to 
provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1. 2002).  


In light of this recent Federal Circuit case, this case must 
be remanded to the RO for  the following action:  

The RO must readjudicate the veteran's 
claims for service connection for 
hemorrhoids and a right knee disorder, 
addressing all evidence obtained since 
the July 2002 Board decision, and provide 
the veteran with a Supplemental Statement 
of the Case (SSOC) if either claim is 
remains denied, addressing the additional 
evidence.  The RO must also provide the 
veteran an opportunity to submit 
additional evidence and/or argument in 
response to the SSOC and the recently 
obtained evidence.  

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


